Citation Nr: 9913166	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a colo-rectal disorder, 
to include rectal bleeding and adenocarcinoma of the colon, 
both on a direct basis and as secondary to Agent Orange 
exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active service from June 1955 to October 
1959, and from May 1961 to July 1978.  This case comes before 
the Board of Veterans' Appeals (hereinafter Board) on appeal 
from the Department of Veterans Affairs (hereinafter VA) 
regional office in St. Petersburg, Florida (hereinafter RO).


FINDING OF FACT

There is no medical evidence showing a nexus between the 
veteran's current colo-rectal disorder, to include rectal 
bleeding and adenocarcinoma and service, to include Agent 
Orange exposure while in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a colo-
rectal disorder, to include rectal bleeding and 
adenocarcinoma of the colon is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that in 1972 the 
veteran complained of dark red blood in his stools for the 
previous month.  A rectal examination was negative.  On 
follow-up examination, no further blood was noted.  The 
impression was internal hemorrhoids.  A periodic physical 
conducted in February 1975, reported normal findings on 
rectal examination.  On the veteran's retirement examination 
in 1978, the veteran reported a history of mild hemorrhoids 
since 1974, which he occasionally self-treated with over the 
counter medication with excellent relief.  Rectal examination 
was normal, and occult blood was negative.  

Subsequent to service discharge, the veteran complained of 
occasional rectal bleeding at a VA examination conducted in 
1978.  The rectal examination revealed the presence of a 
slight midline posterior anal fissure with no evidence of 
infection, ulceration, or tumor.  A VA Agent Orange 
examination conducted in 1982 revealed normal findings on 
rectal examination.  

A VA examination conducted in August 1991, reported a history 
of rectal bleeding beginning in 1969 to 1970, while the 
veteran was serving in Vietnam.  The veteran noted that a 
month previous to the examination, he noted right red blood.  
Rectal examination revealed good sphincter tone.  Stools were 
negative for occult blood.  A flexible sigmoidoscope revealed 
normal mucosa, with a polyp shown.  A barium enema revealed 
diverticula of the descending colon but no other lesions were 
found.  The diagnoses included colonic polyp, bright red 
blood per rectum, and constipation.  

Thereafter, in February 1992, a colonoscopy and polypectomy 
was performed.  The pathological report indicated well-
differentiated adenocarcinoma of arising in tubular adenoma 
of colon and extending into stalk into margin of resection 
and fragment of tubular adenoma.  Thereafter, the veteran 
underwent an exploratory laparotomy and a partial sigmoid 
colon resection with end to end colon anastomosis.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran contends that he currently has a colo-rectal 
disorder, to include rectal bleeding and adenocarcinoma of 
the colon due to exposure to Agent Orange while serving in 
Vietnam.  A chronic, tropical, or prisoner-of-war related 
disease, or a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1998), will be 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
No condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116 (West 1991); 38 C.F.R. § 3.307 (1998).  See also 
61 Fed.Reg. 57587 et seq. (Nov. 7. 1996).  Although the 
veteran argues that his exposure to Agent Orange while in 
Vietnam resulted in the development of a colo-rectal 
disorder, to include rectal bleeding and adenocarcinoma of 
the colon, the established fact is that his colo-rectal 
disorder is not included on the list of diseases recognized 
as attributable to Agent Orange exposure.  Consequently, 
presumptive service connection is not warranted for his 
claimed a colo-rectal disorder, to include rectal bleeding 
and adenocarcinoma of the colon, as due to exposure to Agent 
Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  However, in this case, although internal 
hemorrhoids were found in 1974, they were noted to have 
resolved after treatment.  Moreover, a periodic examination 
in 1975 and the veteran's retirement examination in 1978, 
found no abnormalities on rectal examination.  An anal 
fissure was found on VA examination in 1978, however, this 
has not been shown to be related to the episode in service.  
Additionally, between 1978 and 1991, there is no medical 
findings of abnormalities of the rectum or colon.  

The veteran has reported that he has had occasional blood in 
his stool since military service.  In Savage v. Gober, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) noted that whether medical evidence 
was needed to demonstrate the existence of a disease 
"depends on the nature of the veteran's present condition, 
i.e., whether it is of a type that requires medical expertise 
to identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation."  Savage, 10 Vet.App. 488, 
495 (1997).  Lay testimony is competent only when it regards 
symptoms of an injury or illness and only so long as it 
remains centered upon matters within the knowledge and 
personal observations of the witness.  See Falzone v. Brown, 
8 Vet.App. 398, 403 (1995); see also Horowitz v. Brown, 5 
Vet.App. 217, 221-222 (1993).  Thus, the veteran is competent 
to state that he observed "red" in his stools or on his 
toilet tissue.  However, when a medical condition is not 
readily observable and is not centered upon matters within 
the knowledge and observation of the witness, lay testimony 
as to its existence is not competent, and medical evidence is 
then required.  See Savage, 10 Vet.App. at 495 (medical 
evidence required to find nexus between back condition and 
arthritis); Epps v. Gober, 9 Vet.App. 341, 344 (1996), aff'd, 
126 F.3d 1464 (Fed. Cir. 1997) (requiring medical evidence to 
show that skin condition caused blood clots that ultimately 
resulted in heart condition).  Accordingly, the veteran is 
not competent to state that any such symptoms relate any 
current findings to the single finding of internal 
hemorrhoids in service.

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current colo-rectal disorder, 
to include rectal bleeding and adenocarcinoma of the colon to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  As there is no 
evidence which provides the required nexus between military 
service and the current findings, service connection for a 
colo-rectal disorder, to include rectal bleeding and 
adenocarcinoma of the colon is not warranted.  See Caluza v. 
Brown, 7 Vet.App. 498 (1995).

For the reasons discussed above, the Board finds that the 
veteran's claim for entitlement to service connection for a 
colo-rectal disorder, to include rectal bleeding and 
adenocarcinoma of the colon is not well grounded.  Although 
the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on this issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  



ORDER

The claim of entitlement to service connection for a colo-
rectal disorder, to include rectal bleeding and 
adenocarcinoma of the colon is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

